Title: From Thomas Jefferson to James Monroe, 26 June 1802
From: Jefferson, Thomas
To: Monroe, James


            TH:J. TO J. Monroe.Washington June 26. 1802.
            We are waiting for your recommendation of Commissioners of bankruptcy for Norfolk. Moses Myers & Richd. Evers Lee have been proposed by some. mr Arthur Lee has been thought of. say frankly if any of them are proper or improper. Littleton W. Tazewell if he would accept would make an excellent one: but I believe he lives in or near Williamsburg.—I propose to be at Monticello during Aug. and September, & shall hope you will take the same recess. affectionate salutations.
            
              
                Henry Hiort.  Atty
                }
                were the former commissioners. if republican & otherwise equal, possession would add to their title. but hitherto it is has been so taken for granted that the former appointments were federal, that no enquiry has been made respecting them.
              
              
                
                  
                    
                      Thomas Willock
                      }
                      merchts.
                    
                    
                      John Dunn
                      
                    
                  
                
              
            
          